DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on September 15, 2021 is entered.

	Claims 77, 79-96, 98, 100, and 101 are pending.

Claims 94-100 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 15, 2021.

Claims 77, 79-93, and 101 are currently under consideration as they read on the elected invention of:

a homodimeric stardomer and following species:

	a) the specific mutations of T299A, E345R, E340G, S440Y;

b) the EEM polymorphism;

c) the IgG2 hinge multimerization domain;

d) SEQ ID NO: 31; and

e) the functional property of retained or enhanced binding to Fc gamma receptors and/or Cl q. 

3.	In view of applicant’s amendment, following rejections are set forth.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


5.	This is a New Ground of Rejection necessitated by applicant’s amendment. Claims 77, 79-93, and 101 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

This is a Written Description, New Matter rejection.
The amended claims encompass a homodimeric stradomer unit comprising at least one homodimeric IgG1 Fc domain comprising two Fc domain monomers, each comprises a T299A and further comprising one or more point mutations selected from E345R, E430G or S440Y, or T299A/E345R/E430G/S440Y and wherein the stradomer demonstrates retained C1q binding relative to a homodimeric stradomer unit that does not comprise a T299A point mutations and one or more of the E345R, E430G, and S440Y, or wherein the stradomer demonstrates enhanced C1q binding relative to a homodimeric stradomer unit that does not comprises the point mutations T299A, E345R, E430G, and S440Y point mutations as recited in independent claims 1 and 101 are not supported by the original disclosure or claim as filed.  

	Applicant’s amendment filed on September 15, 2021, directs to support to paragraphs [0069], [0072], and [00158]-[00161], and asserts that no new matter has been added.  

However, the specification as filed does not provide sufficient written description of the above-mentioned “limitations”.  The specification does not provide sufficient support for the claimed homodimeric stradomer units having the recited features described above.  

The specification only discloses stradomers having human IgG1 Fc region having mutations T299A/E345R, T299A/E430G/S440Y, T299A/E345R/E430G/S440Y (e.g. see page 49 of the specification as filed). The instant claims now recite a homodimeric stradomer unit In re Smith 173 USPQ 679 683 (CCPA 1972) and MPEP 2163.05. 

	 Furthermore, the recitation of “a homodimeric stradomer unit that does not comprises a T299A, and one or more of the E345R, E430G, and S440Y” or “a homodimeric stradomer unit that does nor comprise the point mutations T299A, E345R, E430G, and S440Y” are a negative limitation, Adding the expressed exclusion of certain elements implies the permissible inclusion of all other elements not so expressly excluded. This clearly illustrates that such negative limitation does, in fact, introduce new concepts. Any negative limitation or exclusionary proviso must have basis in the original disclosure.  See Ex parte Grasselli, 231 USPQ 393 (Bd. App.1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984).

Such limitations recited in the present claims, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.

	Applicant is required to cancel the new matter in the response to this Office Action.



6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 77, 79-93, and 101 are rejected under 35 U.S.C. 103 as being unpatentable over Block et al. (WO/2012016073, reference on IDS) in view of Wittrup et al. (US 8,815,237, reference of record), Reye et al. (2012/0100140), and Diebolder et al. (Science 2014 March 14; 343(6176):1260-1263).

	The previous Office Action states:

	“Block et al. teach stradomer units comprising IgG1 Fc domain and a multimerization domain (e.g. see [0014] in page 5).  Block et al. teach that the multimerization domain is an IgG2 hinge region lined to the Fc domain (e.g. see [0023] in page 8).  Block et al. teach a stradomer unit comprises amino acid sequence of SEQ ID NO:4 that is 98.2 % identical to the instant SEQ ID NO:31 (see sequence alignment below and claim 20):

Instant SEQ ID NO:31 (Qy) alignment to prior art (Db)in Block:
DT   15-MAR-2012  (first entry)
XX
DE   Inflammatory disease treatment related fusion protein G045c, SEQ ID 4.
XX
KW   IgG1; IgG2; Immunoglobulin G1; Immunoglobulin G2; alzheimers disease;
KW   anemia; antiallergic; antianemic; antiarthritic; antibacterial;
KW   antidiabetic; antiinflammatory; antimicrobial-gen; antiparkinsonian;
KW   antipsoriatic; arthritis; atopic dermatitis; autoimmune disease;
KW   bacterial infection; celiac disease;
KW   chronic inflammatory demyelinating polyneuropathy; dermatological;
KW   endocrine-gen.; fusion protein; gastrointestinal-gen.;
KW   genetic-disease-gen.; hashimotos disease; hematological-gen.;
KW   huntingtons chorea; idiopathic thrombocytopenic purpura;
KW   immune modulation; immunomodulator; immunosuppressive;
KW   infectious disease; inflammatory bowel disease; inflammatory disease;
KW   insulin dependent diabetes; kawasaki disease; metabolic-gen.;
KW   multiple sclerosis; musculoskeletal-gen.; myasthenia gravis;
KW   neuroprotective; nootropic; osteopathic; osteopenia; osteoporosis;
KW   parkinsons disease; protein production; protein therapy; psoriasis;
KW   recombinant protein; scleroderma; systemic lupus erythematosus;
KW   therapeutic; uveitis; vasotropic; viral infection; virucide.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Peptide         1..20
FT                   /label= Signal_peptide
FT   Domain          21..252
FT                   /label= Immunoglobulin_G1_Fc_domain
FT   Domain          253..264
FT                   /label= Immunoglobulin_G2_multimerization_domain
XX
CC PN   WO2012016073-A2.
XX
CC PI   Block DS,  Olsen H;
XX
DR   WPI; 2012-B54767/12.
XX
CC PT   New stradomer unit useful for treating e.g. arthritis, and type I 
CC PT   diabetes comprises leader sequence, immunoglobulin G1 crystalline 
CC PT   fragment domain, and multimerization domain, where leader sequence is 
CC PT   directly linked to the domain.
XX
CC PS   Claim 20; SEQ ID NO 4; 124pp; English.
XX
CC   The present invention relates to a novel stradomer unit comprising a 
CC   leader sequence, an immunoglobulin G1 (IgG1) crystalline fragment (Fc) 
CC   domain and a multimerization domain, where the leader sequence is 
CC   directly linked to the IgG1 Fc domain, and the IgG1 Fc domain is directly
CC   linked to the multimerization domain or the leader sequence is directly 
CC   linked to the multimerization domain and the multimerization domain is 
CC   directly linked to the IgG1 Fc domain. The invention also provides: a 
CC   stradomer composition comprising the stradomer units; a cluster stradomer
CC   comprising the stradomer units; a method for modulating an immune 
CC   response in a subject; a method for treating inflammatory disease in a 
CC   subject; a method for blocking nonspecific binding of antibodies in an in
CC   vitro or ex vivo assay; a method for reducing endotoxin levels in a 
CC   composition; and a method for producing a cluster stradomer. The 
CC   stradomer composition is useful for treating inflammatory disease in a 
CC   subject, where the inflammatory disease is an autoimmune disease selected
CC   from arthritis, multiple sclerosis, type I diabetes, autoimmune 
CC   thyroiditis, idiopathic thrombocytopenic purpura, chronic inflammatory 
CC   demyelinating polyneuropathy, scleroderma, autoimmune uveitis, systemic 
CC   lupus erythematous, myasthenia gravis, atopic dermatitis, autoimmune 
CC   anemia, psoriasis, inflammatory bowel disease, celiac disease, Kawasaki 
CC   Disease, sickle cell crisis. It is also useful for treating Alzheimer's 
CC   disease, Parkinson's disease, Huntingdon's disease, osteopenia, and 
CC   osteoporosis. The inflammatory disease is an infectious disease such as 
CC   bacterial infection, or viral infection. The present sequence represents 
CC   an inflammatory disease treatment related fusion protein comprising a 
CC   leader sequence, an IgG1 Fc domain, and an IgG2 multimerization domain 
CC   used in the stradomer composition of the invention.
XX
SQ   Sequence 264 AA;

  Query Match             98.2%;  Score 1429;  DB 19;  Length 264;
  Best Local Similarity   98.5%;  
  Matches  260;  Conservative    0;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 METDTLLLWVLLLWVPGSTGEPKSCDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 METDTLLLWVLLLWVPGSTGEPKSCDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISR 60

Qy         61 TPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSAYRVVSVLTVLHQDWLN 120
              ||||||||||||||||||||||||||||||||||||||||||| ||||||||||||||||
Db         61 TPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLN 120

Qy        121 GKEYKCKVSNKALPAPIEKTISKAKGQPRRPQVYTLPPSREEMTKNQVSLTCLVKGFYPS 180
              ||||||||||||||||||||||||||||| ||||||||||||||||||||||||||||||
Db        121 GKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPS 180

Qy        181 DIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHGALHNH 240
              |||||||||||||||||||||||||||||||||||||||||||||||||||||| |||||
Db        181 DIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNH 240

Qy        241 YTQKYLSLSPGKERKCCVECPPCP 264
              |||| |||||||||||||||||||
Db        241 YTQKSLSLSPGKERKCCVECPPCP 264

Block et al. teach that the stradomer G045c (SEQ ID NO:4) exhibits increased binding to all Fc receptors including FcγRIIIa (e.g. see [00227] in page 77). Further, Block et al. teach that the homodimeric stradomer units can form higher orders, e.g. six homodimeric stradomer units via self-aggregation (e.g. see Figure 1h and [0064]-[0065]).  Block et al. teach that the Fc domain can be mutated to improve the binding to FcγR (e.g. see pages 36-37). 

The reference teachings differ from the instant invention by not describing amino acid substitution T299A, E345R, E430G, and S440Y. 

Wittrup et al. (US 8,815,237) teach an antibody comprising amino acid substitution T299A wherein the antibody is aglycosylated but retain the binding to Fcγ receptors (e.g. see claim 17). Wittrup et al. further teach that the aglycosylatd antibody enables significantly less expensive microbial manufacture of therapeutic agent containing Fc region (e.g. see lines 23-29 in col. 4).

Reyes et al. teach stability-engineered Fc polypeptide by substituting the pre-existing amino acid residue T (threonine) at position 299 with A (alanine) (e.g. see [0019]). Reyes et al. teach that the stabilized Fc polypeptide has enhanced half-life and is dimeric (e.g. see [0043] and [0045]).    Reyes et al. further teach IgG1 consisting T299A substitution exhibits reduced binding to C1q (e.g. see Fig. 9 and [0131]).  

Diebolder et al. teach an Fc variant comprising amino acid substitutions E345R, E430G, and S440Y readily formed hexamers in solution and exhibits increased CDC relative to the parent unmutated Fc (e.g. see paragraph spanning pages 2-3).

	 
	It would thus be obvious to one of ordinary skill in the art at the time the instant invention was filed to combine the teachings of the references to produce a multimer comprising the stradomer unit with amino acid substitutions T299A, E345R, E430G, and S440Y for the stability and hexamer formation and increased binding to C1q.  An ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since Block teaches higher orders of stradomer can be mutated in the Fc region for improved binding to Fc receptor, and Wittrup et al. and Reyes et al. teach T299A substitution in the Fc region of human IgG1 improves stability but reduced binding to C1q.  However, the Diebolder et al. teach substitution E345R, E430G, and S440Y in the Fc region of human IgG1 can yield hexamer and improve binding to C1q. As such, an ordinary skill in the art would be able to modify the therapeutic stradomer units disclosed in Block et al. with known methods of amino acid substitutions in the Fc region to improve stability and improve binding to C1q as shown in Wittrup et al. and Reyes et al. and Diebolder et al.” 

	Applicant’s arguments have been fully considered but have not been found persuasive.



	This is not found persuasive for following reasons:

In response to applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combination of references.  See MPEP 2145.

It is noted that in considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968).  See MPEP 2144.01.

Furthermore, specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involves not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art.  See CTS Corp. v. Electro Materials Corp. of America  202 USPQ 22 (DC SNY ); and In re Burckel  201 USPQ 67 (CCPA). In re Burckel is cited in MPEP 716.02.


Here, the stradomers disclosed in Block et al. rea recognized to be capable of binding as many Fcγ as there are Fc domains in each Fc region, thereby increasing binding affinity and avidity (e.g. see pages 31-32).  Block et al. further teach routine experiments to assess the binding kinetics of the stradomer to human FcγRs (e.g. see page 77).  Further, T299A substitution in the Fc region were shown to yield an aglycosylated Fc but retain FcγR binding as disclosed by Wittrup et al. and stabilized Fc region as taught by Reye et al. Diebolder et al. teach an Fc variant comprising amino acid substitutions E345R, E430G, and S440Y readily formed hexamers in solution and exhibits increased CDC relative to the parent unmutated Fc.
It would thus be obvious to one of ordinary in the art at the time the invention was filed to combine the teachings of the references to modify the stradomers disclosed in Block et al. in T299A, and E345R, E430G, and S440Y, such modified stradomers would be expected to enhance the formation of multimer (via E345R, E430G, and S440Y) and aglycosylated (via T299A) for less expensive microbial manufacture of therapeutic agent containing Fc region.  Such stradomers would be expected to not exhibit reduced C1q binding compared to T299A in the Fc region of an antibody since triple mutations E345R/E430G/S440Y in the Fc region of human IgG1 readily formed hexamers and directly activated complement and hexamerization is a general concept applicable to engineering therapeutic antibody with enhanced activity (e.g. see pages 3-4 of Diebolder et al.).  Note that all that is required is a reasonable expectation of success, not absolute predictability of success, see  In re O’Farrell, 853 F.2d 894, 903 (Fed. Cir. 1988). 

	As such, applicant’s arguments have not been found persuasive.

7.	No claim is allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/CHUN W DAHLE/Primary Examiner, Art Unit 1644